8:20-cv-00338-LSC-SMB Doc # 1-2 Filed: 08/21/20 Page 1 of 3 - Page ID # 26




                           Exhibit 2
         8:20-cv-00338-LSC-SMB Doc # 1-2 Filed: 08/21/20 Page 2 of 3 - Page ID # 27




                                         THERMOLINC® ELITE
DESCRIPTION                                                     INDUSTRIES
Lincoln Industries ThermoLinc® Elite is a multilayer            ▶▶   Agriculture                       ▶▶   Rail
textile solution that solves a variety of heat                  ▶▶   Heavy truck                       ▶▶   UTV/ATV
management challenges in both diesel and gas
                                                                ▶▶   Marine                            ▶▶   Power generation
exhaust engines. Performing up to 950ºC (1742ºF),
Elite is able to conform to complex geometries and
                                                                ▶▶   Motorcycle
offers significant surface temperature reduction.

A current motorsports exhaust header application
showed an insulated surface temperature well below              PRODUCT BENEFITS
150ºC at approximately 927ºC exhaust gas temp                   ▶▶   Performs up to 950ºC         ▶▶   Textile cover provides
(EGT). This versatile, cost effective and high                       EGT                               durable outer layer
performing heat management technology is ready
                                                                ▶▶   Conforms to complex          ▶▶   High degree of thermal
for use in many exhaust applications.
                                                                     geometries                        and performance
                                                                ▶▶   Minimal tooling                   flexibility
                                                                     investment

APPLICATION EXAMPLES
 ▶▶   Exhaust after-treatment       ▶▶   Fire mitigation   ▶▶   Rider comfort              ▶▶   Protects neighboring
      systems                                                                                   exhaust system components




                                                                     PREMIUM       PROVEN          QUALITY          SOLUTIONS
                                                                402.473.2059 / SALES@LINCOLNINDUSTRIES.COM / LINCOLNINDUSTRIES.COM
          8:20-cv-00338-LSC-SMB Doc # 1-2 Filed: 08/21/20 Page 3 of 3 - Page ID # 28




THERMOLINC® ELITE
TESTING MATRIX
ATTRIBUTE                    VALUE                                     SAMPLE TESTED                                                  STANDARD
Thermal Conductivity         0.06 W/m/k at 260°C, 0.133 at 538°C,      Fiber mat insulation (uncompressed)                            ASTM C1114
                             0.244 at 816°C, 0.327 at 982°C

Appearance                   Uniform cover-multiple tinting options    Black cover and insulation on 4” diameter pipe                 Lincoln Industries’ Standard
                             available

Vertical Burn Test           Cover did not ignite or propagate, loss   Tinted (black) cover and insulation on a 4” diameter pipe,     Lincoln Industries’ Standard: Direct flame (MAPP)
                             of cover resin and compression layer      heat aged for 48 hours at 260°C min.                           2000°C for 60 seconds

Gravelometer                 Passed - Softening of the cover, some     Tinted (black) thermoset glass braid cover and insulation on   SAE J400, repeat 100 cycles
                             resin loss, no holes formed in cover      a 4” diameter pipe, heat aged for 48 hours at 260°C min.

Drop Impact                  Passed – No external damage               Tinted (black) thermoset glass braid cover and insulation on   ASTM D-2794 modified
                                                                       a 4” diameter pipe, heat aged for 48 hours at 260°C min.

Cold Cracking                No visual degradation                     Tinted (black) thermoset glass braid cover and insulation on   Lincoln Industries’ Standard: Dry Ice (-78°C) for
                                                                       a 4” diameter pipe, heat aged for 48 hours at 260°C min.       2 hours, 260°C for 2 hours, repeat 10x

High Pressure Wash           No visual degradation                     Tinted (black) thermoset glass braid cover and insulation on   STD 423-0015 modified
Adhesion                                                               a 4” diameter pipe, heat aged for 48 hours at 260°C min.

Vibration                    No visual degradation                     Tinted (black) thermoset glass braid cover and insulation on   Lincoln Industries’ Standard: Immerse in water
                                                                       a 4” diameter pipe, heat aged for 48 hours at 260°C min.       1hr, install on vibe table 24hr, repeat 4X.
                                                                                                                                      Equipment: Vibco 4P-100, 24”x24” Vibration Table,
                                                                                                                                      1800 vpm, 0.071” displacement, 3.4G’s, 30 Hz.

Neutral Salt Spray           Passed – No visual degradation to         Tinted (black) thermoset glass braid cover and insulation on   ASTM B-117, 96 hour
                             insulation cover                          a 4” diameter pipe, heat aged for 48 hours at 260°C min.

Chemical Resistance          Passed - No visual degradation to         Thermoset glass impregnated textile samples, natural color     Lincoln Industries’ Standard: 240 hour chemical
                             sample material coupons                                                                                  immersion (see table below)




CHEMICAL RESISTANCE TESTING
                               PASSED CHEMICAL IMMERSION                                                                              PASSED CHEMICAL IMMERSION
CHEMICAL TESTED                                                                       CHEMICAL TESTED
                               AT 240 HRS                                                                                             AT 240 HRS
Antifreeze (50/50)             X                                                      Diesel Fuel                                     X

Antifreeze (extended life)     X                                                      Gasoline                                        X

Antigel                        X                                                      Heat                                            X

ATF                            X                                                      Metal Polish (Aluminum Polish)                  X

Water                          X                                                      Metal Polish (Chrome Polish)                    X

Brake Fluid                    X                                                      Motor Oil                                       X

Brake Fluid (synthetic)        X                                                      Motor Oil (synthetic)                           X

Dawn Soap                      X                                                      Water                                           X

DEF                            X                                                      Windshield Wiper Fluid                          X




                                                                                                    402.473.2059 / SALES@LINCOLNINDUSTRIES.COM / LINCOLNINDUSTRIES.COM
